                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

UNITED STATES OF AMERICA

v.                                   CRIMINAL NO. 2:19-00038

BRANDI MARTIN


                         MEMORANDUM OPINION

       Pending before the court was defendant’s motion to dismiss

the indictment with prejudice for violation of the Speedy Trial

Act.   (ECF No. 37).   The government filed a response in

opposition to defendant’s motion, see ECF No. 38, and a pretrial

motions hearing was held in this matter on March 26, 2019.     At

the conclusion of the hearing, the court GRANTED defendant’s

motion insofar as it sought dismissal of the indictment but

DENIED the motion to dismiss with prejudice.     Instead, the court

dismissed the indictment without prejudice.    The reasons for that

decision follow.

                            Background

       A criminal complaint was filed against Martin on October 5,

2018, charging her with possession with intent to distribute a

Schedule II controlled substance, in violation of 21 U.S.C. §

841(a)(1).   Martin was arrested in connection with this charge

that same day and had an initial appearance before United States

Magistrate Judge Dwane L. Tinsley.   On October 16, 2018,

preliminary and detention hearings were held before Magistrate

Judge Tinsley and Martin was ordered detained.    On October 25,
2018, a “Waiver of Right to Be Indicted Within Thirty (30) Days”

was filed.   The Waiver was signed by both Martin and her

attorney.1   Thereafter, on January 30, 2019, Martin filed a

motion to dismiss the criminal complaint.   On February 6, 2019, a

one-count indictment was filed charging Martin with possession

with intent to distribute methamphetamine, in violation of 21

U.S.C. § 841(a)(1).

                             Analysis

     The Speedy Trial Act (“the Act”) requires that “[a]ny

information or indictment charging an individual with the

commission of an offense shall be filed within thirty days from

the date on which such individual was arrested or served with a

summons in connection with such charges.”   18 U.S.C. § 3161(b).

If an indictment or information is not filed within the thirty-

day period, “such charge against that individual contained in

such complaint shall be dismissed or otherwise dropped.”    18

U.S.C. § 3162(a)(1).   Dismissal is mandatory if the government

fails to comply with the applicable time limits.   See United

States v. Cherry, 720 F.3d 161, 165 (4th Cir. 2013) (quoting 18

U.S.C. § 3162(a)(1) in recounting “the consequences for failing

to timely indict . . . a defendant”).2


     1
       The Waiver was requested by Martin, through her attorney.
See ECF No. 37 at p. 2.
     2
       The Cherry court explained that the Act contains both a
“speedy indictment” provision and a “speedy trial” provision.

                                 2
A.   The indictment must be dismissed

     The government concedes that Martin was not indicted within

the requisite thirty (30) days.   Accordingly, everyone agrees

that the indictment (and the underlying criminal complaint) must

be dismissed.   Defendant and the government differ, however, on

whether that dismissal should be with or without prejudice.

B.   Dismissal with or without prejudice

     In determining whether a dismissal under 18 U.S.C. §

3162(a)(1) should be with or with prejudice, “the court shall

consider, among others, each of the following factors: the

seriousness of the offense; the facts and circumstances of the

case which led to the dismissal; and the impact of a

reprosecution on the administration of this chapter and on the

administration of justice.”   18 U.S.C. § 3162(a)(1); see also

United States v. Taylor, 487 U.S. 326, 333, (1988) (“As is plain

from the language, courts are not free simply to exercise their

equitable powers in fashioning an appropriate remedy, but, in

order to proceed under the Act, must consider at least the three

specified factors.”).   Prejudice to the defendant is another

factor which the court should consider in determining whether to

bar reprosecution.   See Taylor, 487 U.S. at 334 (“Although the

discussion in the House is inconclusive as to the weight to be



Cherry, 720 F.3d at 165. This case involves a violation of the
“speedy indictment” provision of the Act.

                                  3
given to the presence or absence of prejudice to the defendant,

there is little doubt that Congress intended this factor to be

relevant for a district court’s consideration.”).

     “The legislative history also confirms that, consistent with

the language of the statute, Congress did not intend any

particular type of dismissal to serve as the presumptive remedy

for a Speedy Trial Act violation.”       Id.   A district court’s

decision in this regard is reviewed under an abuse of discretion

standard.   See id. at 335 (“[T]he decision to dismiss with or

without prejudice was left to the guided discretion of the

district court, and [ ] neither remedy was given priority.”).       Of

the court’s discretion in ths regard, the Taylor court

summarized:

          Ordinarily, a trial court is endowed with great
     discretion to make decisions concerning trial schedules
     and to respond to abuse and delay where appropriate.
     The Speedy Trial Act, however, confines the exercise of
     that discretion more narrowly, mandating dismissal of
     the indictment upon violation of precise time limits,
     and specifying criteria to consider in deciding whether
     to bar reprosecution.

Id. at 343-44.

     1.     Seriousness of Offense

     As to the first factor, the court concludes that Martin is

charged with a serious offense.      See, e.g., United States v.

Becerra, 435 F.3d 931, 936 (8th Cir. 2006) (“Conspiring to

distribute methamphetamine and cocaine are serious offenses.”).

Possession with intent to distribute methamphetamine is

                                     4
punishable by a maximum term of twenty years or, for a defendant

who has a prior conviction for a felony drug offense, thirty

years.    See 21 U.S.C. § 841(b)(1)(C).   This factor clearly weighs

in favor of dismissal without prejudice.

     2.      Facts and Circumstances of the Case

     Regarding the second factor, “the facts and circumstances of

the case which led to the dismissal,” the court likewise

concludes that it does not weigh in favor of a dismissal with

prejudice.    “[T]he decision of whether to dismiss with or without

prejudice already assumes the Government’s failure; the inquiry

becomes why the government failed.”     United States v. Wright,    6

F.3d 811, 814 (D.C. Cir. 1993) (emphasis in original).    The

parties agree that the delay in this case is attributable to the

“Waiver of Right to Be Indicted Within Thirty (30) Days” signed

by Martin and her attorney.    (ECF No. 20).

     The validity of speedy trial and speedy indictment waivers

has long been in doubt.    See, e.g., United States v. Rodriguez,

824 F. Supp. 657, 660 (W.D. Tex. 1993) (“Title 18 U.S.C., section

3161(b) requires an indictment or information be filed within

thirty days of arrest.    On its face, each of these cases are in

violation of this section.    The defendant’s `waivers of speedy

trial’ do not cure the default.”); see also United States v. Zhu,

No. 2002M0421-RBC, 2002 WL 1587122, *1 (D. Mass. July 17, 2002)

(“The matter of waiver of indictment within 30 days is a


                                   5
different matter.   As an initial matter, the waiver is

ineffective.   There is no provision of the Speedy Trial Act which

permits the time limits to be extended merely by a defendant

filing a waiver.    This is because the Speedy Trial Act was

designed to serve the public’s interest in a speedy trial of

those charged with federal criminal offenses.”).   However, any

doubt as to their validity was put to rest more than ten years

ago.   In Zedner v. United States, 547 U.S. 489, 500 (2006), the

Supreme Court held that a defendant could not prospectively waive

application of the Speedy Trial Act.   According to the Court:

       [T]he Speedy Trial Act comprehensively regulates the
       time within which a trial must begin. Section 3161(h)
       specifies in detail numerous categories of delay that
       are not counted in applying the Act’s deadlines.
       Conspicuously, § 3161(h) has no provision excluding
       periods of delay during which a defendant waives the
       application of the Act, and it is apparent from the
       terms of the Act that this omission was a considered
       one. Instead of simply allowing defendants to opt out
       of the Act, the Act demands that defense continuance
       requests fit within one of the specific exclusions set
       out in subsection (h). Subsection (h)(8), which
       permits ends-of-justice continuances, was plainly meant
       to cover many of these requests. Among the factors
       that a district court must consider in deciding whether
       to grant an ends-of-justice continuance are a
       defendant’s need for “reasonable time to obtain
       counsel,” and “effective preparation” of counsel. §
       3161(h)(8)(B)(iv). If a defendant could simply waive
       the application of the Act whenever he or she wanted
       more time, no defendant would ever need to put such
       considerations before the court under the rubric of an
       ends-of-justice exclusion.

            The purposes of the Act also cut against exclusion
       on the grounds of mere consent or waiver. If the Act
       were designed solely to protect a defendant’s right to
       a speedy trial, it would make sense to allow a

                                  6
     defendant to waive the application of the Act. But the
     Act was designed with the public interest firmly in
     mind. See, e.g., § 3161(h)(8)(A) (to exclude delay
     resulting from a continuance—even one “granted . . . at
     the request of the defendant”—the district court must
     find “that the ends of justice served . . . outweigh
     the best interest of the public and the defendant in a
     speedy trial” (emphasis added). That public interest
     cannot be served, the Act recognizes, if defendants may
     opt out of the Act entirely.

Id. at 500-01.    Our appeals court has recognized Zedner’s impact

on the use of speedy trial waivers.    See United States v. Henry,

538 F.3d 300, 306 (4th Cir. 2008) (“We recognize that Zedner

presented the district court with an unanticipated problem in the

Henrys’ case.    Zedner’s new interpretation of the Speedy Trial

Act imposed stricter requirements for granting ends-of-justice

continuances.    These requirements meant, among other things, that

the Henrys’ speedy trial waivers were invalid.”).

     Accordingly, Martin’s waiver of her speedy trial rights was

invalid and did not toll the time within which the government was

required to indict her.     However, the record is also clear that

the government’s speedy indictment failure was not based on bad

faith or neglect but, instead, a considered decision to allow

defendant sufficient time to cooperate and perhaps obtain a more

advantageous plea offer.3    Although counsel for defendant now


     3
       Although the parties disagree about how much of the time
preceding the filing of the indictment was actually spent in plea
negotiations, the government asks that time spent in plea
negotiations be excluded by the court. See ECF No. 38 at p. 7
(citing cases holding that ends-of-justice continuances may be
appropriate for plea negotiations). In so doing, the United

                                   7
argues that he believes there were no ongoing plea negotiations,

the emails he provided suggest otherwise.   Furthermore, counsel

for defendant does not dispute that he was the one who sought the

waiver or that he and defendant both signed it.   While he now

quarrels with the open-ended nature of that waiver, there is no

evidence that he informed anyone, including the court, of the

waiver’s invalidity until he filed the motion to dismiss the

complaint.   Therefore, based upon the facts and circumstances of

this case, the court cannot conclude that the government was

“truly neglectful” or acted in bad faith such that dismissal with

prejudice is warranted.

     Defendant filed a last-minute motion to continue the trial

in order to try to obtain additional evidence to support her

assertion that the use of a prospective waiver in this case was


States is, in effect, asking the court to grant an ends-of-
justice continuance after the fact. This the court cannot do.
“What a district court may not do . . . is allow the deadline to
expire and then later attempt to rationalize the delay as having
been required by the interests of justice.” United States v.
Moss, 217 F.3d 426, 433 (6th Cir. 200); see also Henry, 538 F.3d
at 304-06 (rejecting district court’s attempt to make ends-of-
justice findings approximately three months after granting
continuance where stated findings were not supported by record).
“The Act requires that when a district court grants an ends-of-
justice continuance, it must `se[t] forth, in the record of the
case, either orally or in writing, its reasons’ for finding that
the ends of justice are served and they outweigh other
interests.” Zedner v. United States, 547 U.S. 489, 506 (2006)
(quoting 18 U.S.C. § 3161(h)(8)(A)). As the Court made clear,
“the findings must be made, if only in the judge’s mind, before
granting the continuance.” Id. In any event, as the government
concedes, Martin was not timely indicted even if the court were
to exclude the time period proposed by the government.

                                 8
not an isolated incident but, rather, that it was a pattern and

practice of the United States Attorney’s Office for the Southern

District of West Virginia.    See ECF No. 39 at p. 2 (“It is

counsel’s belief that the crux of defendant’s motion to dismiss

will be determined by analyzing the prevalence, or lack thereof,

of the use of waivers by the U.S. Attorney’s Office to

effectively circumvent the speedy trial act 30 day period to

indict.).   To that end, defendant sought a court order “directing

the court’s clerk’s IT Personnel to conduct [an] analysis of the

use of waivers by the U.S. Attorney’s Office, since the

pronouncement by the Supreme Court in Zedner in 2006 to the

present”.   Id. at p. 4.    The court declined to grant defendant’s

request for a continuance finding there was no need for the

additional discovery.   Based upon the fact that the court has

another case currently pending before it where a speedy

indictment waiver was filed,4 as well as counsel for defendant’s

assertion that several attorneys had told him that these waivers

are used with some regularity, the court finds that the use of

the waiver in this case was not an isolated incident.    Allowing

additional discovery would only serve to prove what the court has

already found to be true.    To the extent that defendant attempts

to show that the government demonstrated “a truly neglectful


     4
       In that case, the defendant is represented by the Office
of the Federal Public Defender and another Assistant United
States Attorney is assigned to the case.

                                   9
attitude” in this case, the use of waivers in other cases is not

relevant.   At best, that evidence would show the United States

Attorney has a pattern of relying on these types of waivers to

delay indictment.   The court has assumed this to be true in

reaching its decision herein.

     In deciding to dismiss a case for violation of the speedy

indictment provision of the Act without prejudice under similar

circumstances, one court noted:

          In evaluating the second aspect of the test, facts
     and circumstances leading to dismissal, the court
     should focus “on the culpability on the delay-producing
     conduct.” The evidence at [the] hearing disclosed that
     the defendants had each voluntarily entered into the
     waivers to allow the government time to further
     evaluate the merits of the charges or to allow the
     defendant an opportunity to cooperate. The facts
     indicate that both defendant and prosecution equally
     share culpability.

          Finally, this “waiver” practice, while proscribed
     by the Act, has for the most part been employed to
     benefit both sides.

United States v. Rodriguez, 824 F. Supp. 657, 661-62 (W.D. Tex.

1993).   However, as the Rodriguez court cautioned:

          The court discerns no ill motive on the part of
     these parties. In each of these cases they seek to
     “sidestep” the provisions of the Speedy Trial Act for
     reasons they feel are in the best interest of the
     defendant and the public. However, a good faith delay,
     no matter how well intentioned, may undermine the
     integrity of the criminal justice system as much as
     deliberate abuse.




                                  10
Id. at 660-61.    To be sure, if the government continues to rely

on the type of waiver executed herein, it does so at its own

peril.

     3.     Impact of Reprosecution

     Impact on reprosecution “often implicates the prejudice

suffered by the defendant.”   United States v. Phillips, Criminal

Action No. 7:17-cr-00001, 2018 WL 1885492, *4 (W.D. Va. Apr. 19,

2018).    In this case, defendant has no doubt suffered real

prejudice by being incarcerated since October.    However, the 93-

day delay is not exceptionally lengthy under the facts and

circumstances of this case.   For example, Martin was indicted on

February 6, 2019 but the instant motion to dismiss was not filed

until March 19, 2019.   This additional time is not attributable

to speedy indictment delay.

     As the court has already noted, there is no evidence of bad

faith on the part of the government and Martin has been charged

with a serious crime.   Furthermore, there is no evidence that the

delay gave the government a tactical advantage.   While the court

should consider the need to deter the government from future

violations of the Act, “[d]ismissal with prejudice is not the

only way of deterring future violations.”   United States v.

Eltahir, 1:16CR170-1, 2016 WL 5400420, *3 (M.D.N.C. Sept. 27,

2016).    “Dismissal without prejudice is not a toothless sanction:

it forces the Government to obtain a new indictment if it decides


                                 11
to reprosecute, and it exposes the prosecution to dismissal on

statute of limitations grounds.”       Taylor, 487 U.S. at 342; see

also Eltahir, 2016 WL 5400420, at*4 (“Dismissal without prejudice

still advances the goals of the Speedy Trial Act and deters

future prosecutorial misconduct.”).      “[T]he purpose of deterring

prosecutorial misconduct and delay would be little served by

barring reprosecution.”    United States v. Reames, 40 F. App’x

861, 2002 WL 1611339, *1 (4th Cir. July 23, 2002).

     For all these reasons, this factor likewise weighs in favor

of dismissal without prejudice.

                              Conclusion

     There is no doubt the government’s reliance on defendant’s

waiver of her speedy trial rights to fail to indict within the

thirty days provided for in 18 U.S.C. § 3161(b) was improper.

Likewise, it is clear that the government, in reliance on these

types of waivers, has failed to abide by the time restrictions of

§ 3161(b) in other cases.    However, by executing the waiver, a

defendant is complicit in the government’s violation of the

Speedy Trial Act.     Such complicity does not excuse the

government’s error but it does weigh in favor of dismissal

without prejudice.5




     5
       Given the court’s opinion herein, the continued reliance
on those sorts of waivers might compel a different conclusion in
future cases.

                                  12
     The Clerk is directed to send a copy of this Memorandum

Opinion to counsel of record, to the United States Marshal for

the Southern District of West Virginia, and to the Probation

Office of this court.

     IT IS SO ORDERED this 15th day of April, 2019.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge




                               13
